J-S01003-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :    IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    DAVID EDWARD SANFORD                       :
                                               :
                       Appellant               :    No. 702 MDA 2020

         Appeal from the Judgment of Sentence Entered March 12, 2020
      In the Court of Common Pleas of Dauphin County Criminal Division at
                        No(s): CP-22-CR-0006090-2018


BEFORE:      LAZARUS, J., McCAFFERY, J., and STEVENS, P.J.E.*

MEMORANDUM BY LAZARUS, J.:                            FILED FEBRUARY 12, 2021

        David Edward Sanford appeals from the judgment of sentence, entered

in the Court of Common Pleas of Dauphin County, following his conviction for

possession with intent to deliver a non-controlled substance,1 simple assault,2

and possession of drug paraphernalia.3             We remand for preparation of a

supplemental Pa.R.A.P. 1925(a) opinion.

        Sanford was tried by a jury, which convicted him of the above offenses.

On March 12, 2020, the court sentenced Sanford to an aggregate term of



____________________________________________


*   Former Justice specially assigned to the Superior Court.

1   35 P.S. § 780-113(a)(35)(ii).

2   18 Pa.C.S.A. § 2701(a)(1).

3   35 P.S. § 780-113(a)(32).
J-S01003-21



incarceration of two and one-half to five years.        Sanford filed this timely

appeal. Both the trial court and Sanford have complied with Rule 1925.

       Sanford raises one issue for our review: “Whether the Commonwealth

failed to present sufficient evidence to sustain the Appellant’s convictions for

possession with intent to deliver a non-controlled substance and simple

assault.”   Appellant’s Brief, at 7.       He argues the Commonwealth failed to

produce sufficient evidence for his convictions where he “did not assault the

victim and did not possess paraphernalia or a controlled substance with the

intent to deliver it.” Id. at 8.

       Here, Sanford did not order the transcript from his jury trial with his

notice of appeal;4 the transcript did not become part of the certified record

until after this case was briefed on appeal. The trial court’s opinion noted it

was unable to review the matter and unable to provide an opinion in support

of the order giving rise to the appeal. See Trial Court Opinion, 7/9/20, at 3-

4 (“In light of the issue raised by [Sanford] for review, and the clear necessity

of reviewing the trial transcripts, the lack of trial transcripts prevents this

[c]ourt from providing a meaningful opinion in support of the reasons which

gave rise to the appeal.”). See also Pa.R.A.P. 1911(a), 1925(a), 1931(a)(1).

       We, therefore, remand this case to the trial court for preparation of a

supplemental Rule 1925(a) opinion. The trial court’s supplemental opinion is

____________________________________________


4 Sanford filed a pro se appeal on March 18, 2020, and counsel filed a notice
of appeal on May 8, 2020. Neither notice contained a request for transcripts
of the October 23, 2019 jury trial.
J-S01003-21



due in this Court in thirty (30) days.     Sanford shall have ten (10) days

thereafter to file a supplemental brief, and the Commonwealth shall have ten

(10) days to file a supplemental responsive brief. The Prothonotary is directed

to set a briefing schedule for the supplemental briefs.

      Case remanded with instructions. Panel jurisdiction retained.